
	
		II
		110th CONGRESS
		1st Session
		S. 433
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 30, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To state United States policy for Iraq, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq War De-Escalation Act of
			 2007.
		2.Findings and purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Congress and the Nation honor the courage,
			 sacrifices, and efforts of the members of the Armed Forces of the United States
			 and their families.
				(2)In his speech to the Nation on January 10,
			 2007, President George W. Bush said that I've made it clear to the Prime
			 Minister and Iraq's other leaders that America's commitment is not open-ended.
			 If the Iraqi government does not follow through on its promises, it will lose
			 the support of the American people. . . The Prime Minister understands
			 this.
				(3)In that speech, President George W. Bush
			 also told the Nation that America will hold the Iraqi government to the
			 benchmarks it has announced. . . [T]o take responsibility for security in all
			 of Iraq's provinces by November. To give every Iraqi citizen a stake in the
			 country's economy, Iraq will pass legislation to share oil revenues among all
			 Iraqis. To show that it is committed to delivering a better life, the Iraqi
			 government will spend $10,000,000,000 of its own money on reconstruction and
			 infrastructure projects that will create new jobs. To empower local leaders,
			 Iraqis plan to hold provincial elections later this year. And to allow more
			 Iraqis to re-enter their nation's political life, the government will reform
			 de-Baathification laws, and establish a fair process for considering amendments
			 to Iraq's constitution.
				(4)In that speech, President George W. Bush
			 also told the Nation that only Iraqis can end the sectarian violence and
			 secure their people.
				(5)On December 18, 2006, former Secretary of
			 State Colin Powell stated: [s]o we have tried this surge of troops over
			 the summer. I am not persuaded that another surge of troops in Baghdad for the
			 purpose of suppressing this communitarian violence, this civil war, will
			 work.
				(6)On November 15, 2006, General John Abizaid,
			 Commander of the United States Central Command, stated before the Committee on
			 Armed Services of the Senate that I met with every divisional commander,
			 General Casey, the corps commander, General Dempsey. We all talked together.
			 And I said, in your professional opinion, if we were to bring in more American
			 troops now, does it add considerably to our ability to achieve success in Iraq?
			 And they all said no. And the reason is, because we want the Iraqis to do more.
			 It's easy for the Iraqis to rely upon us to do this work. I believe that more
			 American forces prevent the Iraqis from doing more, from taking more
			 responsibility for their own future.
				(7)In testimony before the Committee on
			 Foreign Relations of the Senate on January 11, 2007, Secretary of State
			 Condoleezza Rice stated that unless the Government of Iraq has met certain
			 benchmarks and reestablishes the confidence of the Iraqi people over the next
			 several months, this plan is not going to work.
				(8)In a statement on January 11, 2007,
			 Secretary of Defense Robert Gates stated [a]nd we will probably have a
			 better view a couple of months from now in terms of whether we are making
			 headway in terms of getting better control of Baghdad, with the Iraqis in the
			 lead and with the Iraqis beginning to make better progress on the
			 reconciliation process.
				(9)The bipartisan Iraq Study Group headed by
			 former Secretary of State James Baker and former Representative Lee Hamilton
			 reached a bipartisan consensus on 79 separate recommendations for a new
			 approach in Iraq. Among those recommendations were calling for a new diplomatic
			 offensive in the region and conditioning American economic assistance to Iraq
			 on specific benchmarks, with the expectation that by the first quarter
			 of 2008, subject to unexpected developments in the security situation on the
			 ground, all combat brigades not necessary for force protection could be out of
			 Iraq.
				(10)In reaction to the speech of President
			 George W. Bush of January 10, 2007, former Secretary of State Baker and former
			 Representative Hamilton wrote that [t]he President did not suggest the
			 possibility of a transition that could enable U.S. combat forces to begin to
			 leave Iraq. The President did not state that political, military, or economic
			 support for Iraq would be conditional on the Iraq government's ability to meet
			 benchmarks. Within the region, the President did not announce an international
			 support group for Iraq including all of Iraq's neighbors. . ..
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To formulate and provide for the
			 implementation of an effective United States policy towards Iraq and the Middle
			 East region that employs military, political, diplomatic, and economic assets
			 to promote and protect the national security interests of the United
			 States.
				(2)To provide for the implementation of a
			 responsible, phased redeployment of the Armed Forces of the United States from
			 Iraq in a substantial and gradual manner that places the highest priority on
			 protecting the lives of members of the Armed Forces and civilian personnel of
			 the United States and on promoting the national security interests of the
			 United States in the Middle East region.
				(3)To urge the political parties and leaders
			 of Iraq to reach the political solution necessary to promote stability in Iraq
			 and enhance the safety of innocent Iraqi civilians.
				(4)To condition future economic assistance to
			 the Government of Iraq on significant progress toward the achievement of
			 political and economic measures to be taken by the Government of Iraq.
				(5)To provide for the initiation of a wider
			 and sustained diplomatic strategy aimed at promoting a political settlement in
			 Iraq, thereby ending the civil war in Iraq, preventing a humanitarian
			 catastrophe in Iraq, and preventing a wider regional conflict.
				(6)To provide, through sections 4 through 7,
			 for the implementation of key recommendations of the Iraq Study Group, a
			 bipartisan panel of experts co-chaired by former Secretary of State James Baker
			 and former Representative Lee Hamilton.
				3.Appropriate force levels for United States
			 military forces in IraqNotwithstanding any other provision of law,
			 the levels of the Armed Forces of the United States in Iraq after the date of
			 the enactment of this Act shall not exceed the levels of such forces in Iraq as
			 of January 10, 2007, without specific authority in statute enacted by Congress
			 after the date of the enactment of this Act.
		4.Redeployment of United States military
			 forces from Iraq
			(a)Redeployment
				(1)Deadline for commencement of
			 redeploymentExcept as
			 otherwise provided in this section, the phased redeployment of the Armed Forces
			 of the United States from Iraq shall commence not later than May 1,
			 2007.
				(2)Scope and manner of
			 redeploymentThe redeployment
			 of the Armed Forces under this section shall be substantial, shall occur in a
			 gradual manner, and shall be executed at a pace to achieve the goal of the
			 complete redeployment of all United States combat brigades from Iraq by March
			 31, 2008, consistent with the expectation of the Iraq Study Group, if all the
			 matters set forth in subsection (b)(1)(B) are not met by such date, subject to
			 the exceptions for retention of forces for force protection, counter-terrorism
			 operations, training of Iraqi forces, and other purposes as contemplated by
			 subsection (g).
				(3)Formulation of plan with military
			 commandersThe redeployment
			 of the Armed Forces under this section should be conducted pursuant to a plan
			 formulated by United States military commanders that is developed, if
			 practicable, in consultation with the Government of Iraq.
				(4)Protection of united states forces and
			 civilian personnelIn
			 carrying out the redeployment of the Armed Forces under this section, the
			 highest priority shall be afforded to the safety of members of the Armed Forces
			 and civilian personnel of the United States in Iraq.
				(b)Suspension of redeployment
				(1)In generalThe President may suspend, on a temporary
			 basis as provided in paragraph (2), the redeployment of the Armed Forces under
			 this section if the President certifies to the President pro tempore of the
			 Senate and the Speaker of the House of Representatives that—
					(A)doing so is in the national security
			 interests of the United States; and
					(B)the Government of Iraq—
						(i)has lifted all restrictions concerning
			 non-interference in operations of the Armed Forces of the United States in Iraq
			 and does so on a continuing basis;
						(ii)is making significant progress in reducing
			 sectarian violence in Iraq and in reducing the size and operational
			 effectiveness of sectarian militias in Iraq;
						(iii)is making significant progress towards
			 removing militia elements from the Iraqi Army, National Police, Facilities
			 Protection Services, and other security forces of the Government of
			 Iraq;
						(iv)has enacted legislation or established
			 other binding mechanisms to ensure the sharing of all Iraqi oil revenues among
			 all segments of Iraqi society in an equitable manner;
						(v)is making significant progress towards
			 making available not less than $10,000,000,000 for reconstruction, job
			 creation, and economic development in Iraq, with safeguards to prevent
			 corruption, by January 10, 2008;
						(vi)has deployed at least 18 Iraqi Army and
			 National Police brigades to Baghdad and is effectively ensuring that such units
			 are performing their security and police functions in all Baghdad
			 neighborhoods, regardless of their sectarian composition;
						(vii)has enacted legislation or established
			 other binding mechanisms to revise its de-Baathification laws to encourage the
			 employment in the Government of Iraq of qualified Iraqi professionals,
			 irrespective of ethnic or political affiliation, including ex-Baathists who
			 were not leading figures of the Saddam Hussein regime;
						(viii)has established a fair process for
			 considering amendments to the constitution of Iraq that promote lasting
			 national reconciliation in Iraq;
						(ix)is making significant progress towards
			 assuming full responsibility for security in all the provinces of Iraq by
			 November 30, 2007;
						(x)is making significant progress towards
			 holding free and fair provincial elections in Iraq at the earliest date
			 practicable, but not later than December 31, 2007;
						(xi)is making substantial progress towards
			 increasing the size and effectiveness of Ministry of Defense forces as
			 described on page 11 of Highlights of the Iraq Strategy Review
			 published by the National Security Council in January 2007;
						(xii)is making significant progress in reforming
			 and strengthening the civilian ministries and other government institutions
			 that support the Iraqi Army and National Police; and
						(xiii)is making significant progress towards
			 reforming its civilian ministries to ensure that they are not administered on a
			 sectarian basis and that government services are delivered in an even-handed
			 and non-sectarian manner.
						(2)Period of suspensionA suspension of the redeployment of the
			 Armed Forces under this subsection, including any renewal of the suspension
			 under paragraph (3), shall be for a period not to exceed 90 days.
				(3)RenewalA suspension of the redeployment of the
			 Armed Forces under this subsection may be renewed. Any such renewal shall
			 include a certification to the officers referred to in paragraph (1) on the
			 matters set forth in clauses (i) through (xiii) of subparagraph (B) of that
			 paragraph.
				(c)Disapproval of suspension
				(1)DisapprovalIf Congress enacts a joint resolution
			 disapproving the suspension of the redeployment of the Armed Forces under
			 subsection (b), or any renewal of the suspension, the suspension shall be
			 discontinued, and the redeployment of the Armed Forces from Iraq under this
			 section shall resume.
				(2)Procedures for consideration of joint
			 resolutions
					(A)Joint resolution definedFor purposes of this subsection, the term
			 joint resolution means only a joint resolution introduced not
			 later than 10 days after the date on which a certification of the President
			 under subsection (b) is received by Congress, the matter after the resolving
			 clause of which is as follows: “That Congress disapproves the certification of
			 the President submitted to Congress under section 4(b) of the Iraq War
			 De-Escalation Act of 2007, on _______.”, the blank space being filled in with
			 the appropriate date.
					(B)ProceduresA joint resolution described in paragraph
			 (1) shall be considered in a House of Congress in accordance with the
			 procedures applicable to joint resolutions under paragraphs (3) through (8) of
			 section 8066(c) of the Department of Defense Appropriations Act, 1985 (as
			 enacted by section 101(h) of Public Law 98–473; 98 Stat. 1936).
					(d)Reports to congress
				(1)In generalNot later than 90 days after the date of
			 the enactment of this Act, and every 90 days thereafter, the President shall
			 submit to the President pro tempore of the Senate and the Speaker of the House
			 of Representatives a report describing and assessing—
					(A)the progress made by the Government of Iraq
			 on each of the matters set forth in subsection (b)(1)(B); and
					(B)the progress of the redeployment required
			 by subsection (a).
					(2)FormEach report under this subsection shall be
			 submitted in unclassified form, but may include a classified annex.
				(e)Sense of congress on location of
			 redeploymentIt is the sense
			 of Congress that, in redeploying the Armed Forces from Iraq under this section,
			 appropriate units of the Armed Forces should be redeployed—
				(1)to the United States;
				(2)to Afghanistan, in order to enhance United
			 States military operations in that country;
				(3)elsewhere in the region, to serve as an
			 over-the-horizon force to prevent the conflict in Iraq from becoming a wider
			 war, to reassure allies of the United States of the commitment of the United
			 States to remain engaged in the region, and to position troops to strike
			 directly at al-Qaeda; and
				(4)elsewhere, to meet urgent United States
			 security needs.
				(f)Political solution in IraqThe United States should use the
			 redeployment of the Armed Forces under this section, and the possible
			 suspension of such redeployment if the benchmarks set forth in subsection (b)
			 are met, as a tool to press the Iraqi leaders to promote national
			 reconciliation among ethnic and religious groups in Iraq in order to establish
			 stability in Iraq.
			(g)Retention of certain forces in
			 Iraq
				(1)In generalNotwithstanding the requirement for the
			 redeployment of the Armed Forces under subsection (a) and subject to the
			 provisions of this subsection, personnel of the Armed Forces of the United
			 States may be in Iraq after the completion of the redeployment of the Armed
			 Forces under this section for the following purposes:
					(A)To protect United States personnel and
			 facilities in Iraq.
					(B)To conduct targeted counter-terrorism
			 operations.
					(C)To provide training for Iraqi security
			 forces.
					(D)To conduct the routine functions of the
			 Office of Defense Attache.
					(2)CertificationPersonnel of the Armed Forces may not be
			 retained in Iraq under this subsection unless the President certifies to the
			 President pro tempore of the Senate and the Speaker of the House of
			 Representatives that—
					(A)the retention of the Armed Forces in Iraq
			 is necessary for one or more of the purposes set forth in paragraph (1);
			 and
					(B)the utilization of Armed Forces positioned
			 outside Iraq could not result in the effective achievement of such purpose or
			 purposes.
					(3)Disapproval of retentionIf Congress enacts a joint resolution
			 disapproving the retention of personnel of the Armed Forces in Iraq under this
			 subsection, or any renewal of the retention, the retention of such personnel in
			 Iraq shall be discontinued, and such personnel shall be redeployed from
			 Iraq.
				(4)Procedures for consideration of joint
			 resolutions
					(A)Joint resolution definedFor purposes of paragraph (3), the term
			 joint resolution means only a joint resolution introduced not
			 later than 10 days after the date on which a certification of the President
			 under paragraph (2) is received by Congress, the matter after the resolving
			 clause of which is as follows: “That Congress disapproves the certification of
			 the President submitted to Congress under section 4(g)(2) of the Iraq War
			 De-Escalation Act of 2007, on _______.”, the blank space being filled in with
			 the appropriate date.
					(B)ProceduresA joint resolution described in
			 subparagraph (A) shall be considered in a House of Congress in accordance with
			 the procedures applicable to joint resolutions under paragraphs (3) through (8)
			 of section 8066(c) of the Department of Defense Appropriations Act, 1985 (as
			 enacted by section 101(h) of Public Law 98–473; 98 Stat. 1936).
					(h)No permanent basesCongress hereby reaffirms section 1519 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2444), and related provisions of law, that prohibit the
			 establishment of military installations or bases for the purpose of providing
			 for the permanent stationing of United States Armed Forces in Iraq.
			5.Intensification of training of Iraqi
			 security forcesIt shall be
			 the policy of the United States to immediately formulate and implement a plan
			 that—
			(1)with the Government of Iraq—
				(A)removes militia elements from the Iraqi
			 Army, National Police, and other security forces of the Government of Iraq;
			 and
				(B)puts such forces in charge of maintaining
			 security in Iraq;
				(2)focuses and intensifies United States
			 efforts on training such forces; and
			(3)presses the Government of Iraq to reform
			 the civilian ministries and other government institutions that support the
			 Iraqi Army, National Police, local police, and judicial system.
			6.Availability of economic assistance for
			 Iraq
			(a)LimitationExcept as provided in subsection (b), after
			 May 1, 2007, economic assistance may be furnished to the Government of Iraq
			 only if the President submits to the President pro tempore of the Senate and
			 the Speaker of the House of Representatives a certification that the Government
			 of Iraq—
				(1)is making measurable progress toward
			 providing not less than $10,000,000,000 of Iraqi funds for reconstruction, job
			 creation, and economic development in Iraq, with safeguards to prevent
			 corruption, by January 10, 2008;
				(2)is making progress toward meeting the
			 conditions set forth in the International Compact for Iraq and in the stand-by
			 agreement with the International Monetary Fund; and
				(3)is making progress toward reducing
			 sectarian violence and promoting national reconciliation.
				(b)ExceptionsThe limitation in subsection (a) shall not
			 apply to assistance for Iraq as follows:
				(1)Humanitarian assistance.
				(2)Assistance to address urgent security and
			 employment needs.
				(c)Assessment of progressNot later than 90 days after the date of
			 the enactment of this Act, and every 90 days thereafter, the Special Inspector
			 General for Iraq Reconstruction shall submit to Congress a report describing
			 the progress of the Government of Iraq on each matter set forth in subsection
			 (a).
			7.Regional diplomatic initiatives on
			 Iraq
			(a)Policy of the United StatesIt shall be the policy of the United States
			 to undertake comprehensive regional and international initiatives, involving
			 key nations, that will assist the Government of Iraq in achieving the purposes
			 of this Act, including promoting a political settlement among the Iraqi people,
			 ending the civil war in Iraq, preventing a humanitarian catastrophe in Iraq,
			 and preventing a regional conflict.
			(b)Special envoyThe President should, not later than 60
			 days after the date of the enactment of this Act, appoint a special envoy for
			 Iraq to carry out the policy set forth in subsection (a).
			(c)Strategy on preventing wider regional
			 war
				(1)StrategyNot later than 90 days after the date of
			 the enactment of this Act, the President shall submit to the President pro
			 tempore of the Senate and the Speaker of the House of Representatives a report
			 setting forth a strategy for preventing the conflict in Iraq from becoming a
			 wider regional war.
				(2)FormThe report under paragraph (1) shall be
			 submitted in unclassified form, but may include a classified annex.
				
